Exhibit 10.1

 

GENERAL MOLY, INC.

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) dated as of August 5, 2019,
is made and entered into by and among General Moly, Inc., a Delaware corporation
(the “Company”), and each of the persons (each an “Investor” and collectively
the “Investors”) whose names are set forth on the Schedule of Investors attached
hereto as Exhibit A (the “Schedule of Purchasers”).

 

RECITALS

 

WHEREAS, the Company desires to sell to the Investors, and the Investors desire
to purchase, in aggregate, up to $400,000 of Preferred Shares (as defined
below).

 

NOW, THEREFORE, In consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, the parties agree as follows:

 

AGREEMENT

 

1.                                      Certain Definitions:

 

“1933 Act” means the Securities Act of 1933, as amended.

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with such Person.  As used in this definition, “control”
(including, with its correlative meanings, “controlled by” and “under common
control with”) shall mean possession, directly or indirectly, of power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise).

 

“Agreement” has the meaning set forth in the Recitals.

 

“Audited Financial Statements” has the meaning set forth in Section 3.7(d).

 

“Blue Sky Laws” means any state securities or “blue sky” laws.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which The Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

 

“Bylaws” has the meaning set forth in Section 3.2.

 

“Certificate of Designations” means the Certificate of Designations in the form
that is attached hereto as Exhibit B.

 

“Certificate of Incorporation” has the meaning set forth in Section 3.2.

 

“Closing” has the meaning set forth in Section 2.2.

 

“Closing Date” has the meaning set forth in Section 2.2.

 

--------------------------------------------------------------------------------



 

“Closing Notice” has the meaning set forth in Section 2.2.

 

“Common Stock” means the Company’s Common Stock, $0.001 par value per share,
authorized as of the date hereof, and any stock of any class or classes (however
designated) hereafter authorized upon reclassification thereof, which, if the
Board of Directors declares a dividend or distribution, has the right to
participate in the distribution of earnings and assets of the Company after the
payment of dividends or other distributions on any shares of capital stock of
the Company entitled to a preference and in the voting for the election of
directors of the Company.

 

“Company” has the meaning set forth at the head of this Agreement and any
corporation or other entity which shall succeed to or assume, directly or
indirectly, the obligations of the Company hereunder.  The term “corporation”
shall include an association, joint stock company, business trust, limited
liability company or other similar organization.

 

“Contemplated Transactions” has the meaning set forth in Section 3.1(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Financial Statements” has the meaning set forth in Section 3.7(d).

 

“Governmental Body” shall mean any: (i) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature in
the United States; (ii) federal, state, local, municipal, foreign or other
government; or (iii) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, body or entity and any court or
other tribunal) in the United States.

 

“Indemnified Party” has the meaning set forth in Section 6.2(b).

 

“Indemnifying Party” has the meaning set forth in Section 6.2(c).

 

“Investor” shall mean each Investor who purchases Securities hereunder.

 

“Investor Majority” shall mean (a) from the date hereof until the first
Closing, Investors who have subscribed for a majority of the Preferred Shares
then subscribed for and (b) thereafter, Investors (or their assignees in private
transactions) who hold more than fifty percent (50%) of the Preferred Shares.

 

“Knowledge” shall mean, with respect to a particular fact or other matter, the
knowledge, after reasonable investigation, of the Chief Executive Officer/Chief
Financial Officer or Chief Operating Officer of the Company.

 

“Losses” has the meaning set forth in Section 6.2(b).

 

“Material Adverse Effect” has the meaning set forth in Section 3.1(a).

 

“Material Agreement” has the meaning set forth in Section 3.6.

 

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, business trust, unincorporated association, joint
stock corporation, trust, joint

 

2

--------------------------------------------------------------------------------



 

venture or other entity, any university or similar institution, or any
government or any agency or instrumentality or political subdivision thereof.

 

“Preferred Shares” means shares of the Company’s Series B Preferred Stock, par
value $0.001 per share, to be created pursuant to the Certificate of
Designations.

 

“Rule 144” means Rule 144 promulgated under the 1933 Act or any successor or
substitute rule, law or provision.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Documents” has the meaning set forth in Section 3.7(a).

 

“Series A Preferred Shares” means shares of the Company’s Series A Preferred
Stock, par value $0.001 per share.

 

“Subsidiary” means any significant subsidiary (as defined under Rule 1.02(w) of
Regulation S-X promulgated by the SEC) of the Company.

 

“Transaction Documents” means this Agreement and the Certificate of
Designations.

 

“Unaudited Financial Statements” has the meaning set forth in Section 3.7(d).

 

“Underlying Securities” means the shares of Common Stock that are issuable from
time to time issuable upon conversion of the Preferred Shares.

 

2.                                      Purchase and Sale of Securities.

 

2.1                               Sale and Issuance of Securities.

 

(a)                                 The Company shall sell to the Investors, and
the Investors shall purchase from the Company, Preferred Shares at a price equal
to $100.00 per share, from time to time as set forth in more detail below.

 

(b)                                 The pro rata percentage of Preferred Shares
to be purchased by each Investor at the closing of the purchase and sale of the
Preferred Shares hereunder (the “Closing”) is set forth in the Schedule of
Investors that is attached hereto as Exhibit A.

 

2.2                               Closing.  The Company shall provide written
notice (the “Closing Notice”) to each Investor specifying the date for the
Closing.  The Closing shall take place on the date specified in the Closing
Notice (such date to be no less than three (3) Business Days after the date of
such Closing Notice), or such other date thereafter, as shall be determined by
the Company with the consent of the Investor Majority (the “Closing Date”).  The
Closing shall take place at the offices of Bryan Cave Leighton Paisner LLP,
counsel to the Company, in Denver, Colorado, or at such other location as is
mutually acceptable to the Investor Majority and the Company, subject to
fulfillment of the conditions to the Closing set forth in the Agreement.  At the
Closing:

 

3

--------------------------------------------------------------------------------



 

(a)                                 each Investor shall deliver to the Company
or its designees prior to the Closing by wire transfer or such other method of
payment as the Company shall approve, an amount equal to the pro rata purchase
price of Preferred Shares to be purchased by such Investor at such Closing; and

 

(b)                                 the Company shall deliver to each Investor
the pro rata number of Preferred Shares registered in the name of the Investor,
or in such nominee name(s) as designated by the Investor in writing,
representing the number of Preferred Shares set forth opposite such Investor’s
name on the signature page hereof.

 

2.3                               Investors’ Conditions to Closing.  The
obligation of the Investors to complete the purchase of Preferred Shares at the
Closing is subject to the Company delivering Preferred Shares as set forth in
Section 2.2 and to fulfillment of the following conditions:

 

(a)                                 the representation and warranties of the
Company set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and as of the applicable Closing Date
as though made on and as of such Closing Date (except to the extent such
representations and warranties speak as of an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date), and the Company shall have performed in all
material respects all covenants and other obligations required to be performed
by it under this Agreement at or prior to such Closing Date, and the Investors
shall have received a certificate signed on behalf of the Company by an
authorized officer of the Company to such effect; and

 

(b)                                 the Company shall have executed and
delivered all other documents reasonably requested by counsel for the Investors.

 

2.4                               Company’s Conditions to Closing.  The
obligation of the Company to complete the sale of the Preferred Shares at the
Closing is subject to fulfillment of the following conditions:

 

(a)                                 the representation and warranties of the
Investors set forth in this Agreement shall be true and correct as of the date
of this Agreement and as of the applicable Closing Date as though made on and as
of the Closing Date (except to the extent such representations and warranties
speak as of an earlier date), in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date), and

 

(b)                                 such Investors shall have performed in all
material respects all covenants and other obligations required to be performed
by them under this Agreement, if any, at or prior to the Closing Date.

 

4

--------------------------------------------------------------------------------



 

3.                                      Representations and Warranties of the
Company.  The Company hereby represents and warrants to each of the Investors as
follows:

 

3.1                               Corporate Organization; Authority; Due
Authorization.

 

(a)                                 The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) has the corporate power and authority to own or lease its
properties as and in the places where its business is now conducted and to carry
on its business as now conducted, and (iii) is duly qualified as a foreign
corporation authorized to do business in every jurisdiction where the failure to
so qualify, individually or in the aggregate, would have a material adverse
effect on the operations, assets, liabilities, financial condition or business
of the Company and its Subsidiaries taken as a whole (a “Material Adverse
Effect”).

 

(b)                                 The Company (i) has the requisite corporate
power and authority to execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and to incur the obligations herein
and therein and (ii) has been authorized by all necessary corporate action to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party and to consummate the transactions contemplated hereby
and thereby (the “Contemplated Transactions”).  This Agreement is and each of
the other Transaction Documents will be on the Closing Date a valid and binding
obligation of the Company enforceable in accordance with its terms except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement of creditors’ rights and the availability
of equitable remedies (regardless of whether such enforceability is considered
in a proceeding at law or equity).

 

3.2                               Capitalization.  As of the date hereof, the
authorized capital stock of the Company consists of (a) six hundred fifty
million (650,000,000) shares of Common Stock, $0.001 par value, of which
138,220,332 shares are issued and outstanding and (b) ten million (10,000,000)
shares of preferred stock, $0.001 per value, fifty-thousand (55,000) of which
have previously been designated as the Series A Preferred Shares, of which
fourteen thousand (14,000) are issued and outstanding, and 5,000 of which have
been designated as the Preferred Shares.  Except as contemplated by this
Agreement or as set forth in the SEC Documents, there are (A) no outstanding
subscriptions, warrants, options, conversion privileges or other rights or
agreements obligating the Company to purchase or otherwise acquire or issue any
shares of capital stock of the Company (or shares reserved for such purpose),
(B) no preemptive rights contained in the Company’s Certificate of
Incorporation, as amended (the “Certificate of Incorporation”), the Company’s
Amended and Restated Bylaws (the “Bylaws”) or contracts to which the Company is
a party or other rights of first refusal with respect to the issuance of
additional shares of capital stock of the Company, including without limitation
the Preferred Shares and the Underlying Securities, and (C) no commitments or
understandings (oral or written) of the Company to issue any shares, warrants,
options or other rights to acquire any equity securities of the Company.  Except
as set forth in the SEC Documents, no Persons have any anti-dilution rights of
any kind, whether triggered by the Contemplated Transactions or otherwise.  To
the Company’s Knowledge, except as set forth in the SEC Documents, none of the
shares of Common Stock are subject to any stockholders’ agreement, voting trust

 

5

--------------------------------------------------------------------------------



 

agreement or similar arrangement or understanding.  Except as set forth in the
SEC Documents, the Company has no outstanding bonds, debentures, notes or other
obligations the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the stockholders of the Company on any matter.

 

3.3                               Validity of Securities.  The issuance of the
Preferred Shares has been duly authorized by all necessary corporate action on
the part of the Company. The Certificate of Designations has been duly
authorized by all necessary corporate action on the part of the Company and duly
filed with the Secretary of State of the State of Delaware.

 

3.4                               Underlying Securities.  (a) The issuance of
the Underlying Securities upon conversion of the Preferred Shares has been duly
authorized, (b) the Underlying Securities prior to such conversion will have
been duly reserved for issuance upon such exercise and (c) when so issued, the
Underlying Securities will be validly issued, fully paid and non-assessable.

 

3.5                               Brokers and Finders. The Company has not
retained any broker, investment banker or finder in connection with the
Contemplated Transactions and will not owe any fees to any broker, investment
banker or finder under a tail or similar covenant from an earlier engagement or
financing.

 

3.6                               No Conflict; Required Filings and Consents.

 

(a)                                 The execution, delivery and performance of
this Agreement and the other Transaction Documents by the Company do not, and
the consummation by the Company of the Contemplated Transactions will not,
(i) conflict with or violate the Certificate of Incorporation or the Bylaws of
the Company or its Subsidiaries, (ii) conflict with or violate any law, rule,
regulation, order, judgment or decree applicable to the Company or its
Subsidiaries or by which any property or asset of the Company or its
Subsidiaries is bound or affected, or (iii) result in any breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, result in the loss of a material benefit under,
or give to others any right of purchase or sale, or any right of termination,
amendment, acceleration, increased payments or cancellation of, or result in the
creation of a lien or other encumbrance on any property or asset of the Company
or of any of its Subsidiaries pursuant to, any material note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Company or any of its Subsidiaries is a
party or by which the Company or of any of its Subsidiaries or any property or
asset of the Company or of any of its Subsidiaries is bound or affected (the
“Material Agreements”); except, in the case of clauses (ii) and (iii) above, for
any such conflicts, violations, breaches, defaults or other occurrences that
would not prevent or delay consummation of any of the Contemplated Transactions
in any material respect or otherwise prevent the Company from performing its
obligations under this Agreement or any of the other Transaction Documents in
any

 

6

--------------------------------------------------------------------------------



 

material respect, and would not, individually or in the aggregate, have a
Material Adverse Effect.

 

(b)                                 The execution and delivery of this Agreement
and the other Transaction Documents by the Company do not, and the performance
of this Agreement and the other Transaction Documents and the consummation by
the Company of the Contemplated Transactions will not, require, on the part or
in respect of the Company, any consent, approval, authorization or permit of, or
filing with or notification to, any Governmental Body (as hereinafter defined)
except for the filing of a Form D with the SEC and applicable requirements, if
any, of the Exchange Act or Blue Sky Laws, and any approval required by
applicable rules of the markets in which the Company’s securities are traded.

 

3.7                               SEC Documents; Financial Statements.

 

(a)                                 The information contained in the following
documents, did not, as of the date of the applicable document, include any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances in which they were made, not misleading, as of their
respective filing dates or, if amended, as so amended (the following documents,
collectively, the “SEC Documents”), provided that the representation in this
sentence shall not apply to any misstatement or omission in any SEC Document
filed prior to the date of this Agreement which was superseded by a subsequent
SEC Document filed prior to the date of this Agreement:

 

(i)                                     the Company’s Annual Report on Form 10-K
for the year ended December 31, 2018;

 

(ii)                                  the Company’s Quarterly Report on
Form 10-Q for the quarter ended March 31, 2019; and

 

(iii)                               the Company’s Current Reports on Form 8-K
filed on January 22, 2019, March 28, 2019, May 23, 2019, June 11, 2019, June 27,
2019, July 3, 2019 and July 31, 2019.

 

(b)                                 The Company has filed all forms, reports and
documents required to be filed by it with the SEC for the 12 months preceding
the date of this Agreement, including without limitation the SEC Documents.  As
of their respective dates, the SEC Documents filed prior to the date hereof
complied as to form in all material respects with the applicable requirements of
the 1933 Act, the Exchange Act, and the rules and regulations thereunder.

 

(c)                                  The Company’s Annual Report on Form 10-K
for the year ended December 31, 2018, includes audited consolidated balance
sheets as of

 

7

--------------------------------------------------------------------------------



 

December 31, 2018 and 2017, consolidated statements of operations and
consolidated statements of cash flows for the one year periods then ended (the
“Financial Statements”).

 

(d)                                 The Financial Statements (including the
related notes and schedules thereto) fairly present in all material respects the
consolidated financial position, the results of operations, retained earnings or
cash flows, as the case may be, of the Company for the periods set forth therein
(subject, in the case of the Unaudited Financial Statements, to normal year-end
audit adjustments that would not be material in amount or effect), in each case
in accordance with generally accepted accounting principles consistently applied
during the periods involved, except as may be noted therein.

 

3.8                               Corporate Documents.  The Company’s
Certificate of Incorporation and Bylaws, each as amended to date, which are
certified as of the Closing Date are true, correct and complete and contain all
amendments thereto.

 

4.                                      Representations and Warranties of the
Investors.  Each Investor represents and warrants to the Company as follows:

 

4.1                               Authorization.  Such Investor (x) has full
power and authority to execute, deliver and perform this Agreement and the other
Transaction Documents to which it is a party and to incur the obligations herein
and therein and (y) if applicable, has been authorized by all necessary
corporate or equivalent action to execute, deliver and perform this Agreement
and the other Transaction Documents and to consummate the Contemplated
Transactions.  This Agreement is and each of the other Transaction Documents
will be upon the execution and delivery by such Investor, a valid and binding
obligation of such Investor enforceable in accordance with its terms, except as
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
similar laws affecting the enforcement of creditors’ rights and the availability
of equitable remedies (regardless of whether such enforceability is considered
in a proceeding at law or equity).

 

4.2                               Brokers and Finders.  Such Investor has either
not retained an investment banker, broker or finder, or has provided the name
and information concerning such entity to the Company on or prior to the Closing
Date.

 

4.3                               No Governmental Review.  Such Investor
understands that no United States Federal or state agency or any other
Governmental Body has passed on or made any recommendation or endorsement of the
Preferred Shares or the fairness or suitability of the investment in the
Preferred Shares nor has any agency or other Governmental Body passed upon or
endorsed the merits of the offering of the Preferred Shares.

 

4.4                               Accredited Investor Status. As more fully set
forth in the Accredited Investor Questionnaire to be delivered by the Investor
to the Company in the form attached hereto as Exhibit C, the Investor is an
“accredited investor” as such term is defined in Regulation D promulgated under
the Preferred Shares Act.  The information provided by the Investor in the
Questionnaire is true, complete and correct in all respects.

 

8

--------------------------------------------------------------------------------



 

4.5                               No Conflict; Required Filings and Consents.

 

(a)                                 The execution, delivery and performance of
this Agreement and the other Transaction Documents by each Investor do not, and
the consummation by such Investor of the Contemplated Transactions will not,
(i) if such Investor is an entity, conflict with or violate the certificate of
incorporation or the bylaws (or equivalent or comparable documents) of such
Investor, (ii) conflict with or violate any law, rule, regulation, order,
judgment or decree applicable to such Investor or by which any property or asset
of such Investor is bound or affected, or (iii) result in any breach of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, result in the loss of a material benefit under,
or give to others any right of purchase or sale, or any right of termination,
amendment, acceleration, increased payments or cancellation of, or result in the
creation of a lien or other encumbrance on any property or asset of such
Investor pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
such Investor is a party or by which such Investor or any property or asset of
such Investor is bound or affected; except, for any such conflicts, violations,
breaches, defaults or other occurrences that would not prevent or delay
consummation of any of the Contemplated Transactions in any material respect or
otherwise prevent such Investor from performing its obligations under this
Agreement or any of the other Transaction Documents in any material respect.

 

(b)                                 The execution and delivery of this Agreement
and the other Transaction Documents by each Investor do not, and the performance
of this Agreement and the other Transaction Documents and the consummation by
such Investor of the Contemplated Transactions will not, require, on the part or
in respect of such Investor, any consent, approval, authorization or permit of,
or filing with or notification to, any Governmental Body.

 

5.                                      Securities Laws.

 

5.1                               Securities Laws Representations and Covenants
of Investors.

 

(a)                                 Each Investor represents and warrants to the
Company that: this Agreement is made by the Company with such Investor in
reliance upon such Investor’s representation to the Company, which by such
Investor’s execution of this Agreement such Investor hereby confirms, that the
Preferred Shares to be received by such Investor will be acquired for investment
for such Investor’s own account, not as a nominee or agent, and not with a view
to the resale or distribution of any part thereof such that such Investors would
constitute an “underwriter” under the 1933 Act; provided that this
representation and warranty shall not limit (i) the Investor’s right to sell the
Underlying Securities in compliance with an exemption from registration under
the 1933 Act and in compliance with all applicable federal securities laws and
Blue Sky Laws or (ii) the Investor’s rights to indemnification under this
Agreement.

 

9

--------------------------------------------------------------------------------



 

(b)                                 Each Investor understands and acknowledges
that (i) the offering of the Preferred Shares pursuant to this Agreement will
not be registered under the 1933 Act or qualified under any Blue Sky Laws on the
grounds that the offering and sale of the Preferred Shares are exempt from
registration and qualification, respectively, under the 1933 Act and the Blue
Sky Laws, (ii) nothing in this Agreement or any of the other Transaction
Documents or in any other materials presented by or on behalf of the Company to
such Investor in connection with the purchase of Securities constitutes legal,
tax or investment advice, (iii) such Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Securities and (iv) if the
Preferred Shares have not been registered under the 1933 Act and Rule 144 is not
applicable, any resale of the Preferred Shares under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder.

 

(c)                                  Each Investor covenants that, unless the
Preferred Shares, the Underlying Securities or any other shares of capital stock
of the Company received in respect of the foregoing have been registered, such
Investor will not dispose of such securities unless and until such Investor
shall have notified the Company of the proposed disposition and shall have
furnished the Company with an opinion of counsel reasonably satisfactory in form
and substance to the Company to the effect that (i) such disposition will not
require registration under the 1933 Act and (ii) appropriate action necessary
for compliance with the 1933 Act, all applicable Blue Sky Laws and any other
applicable state, local or foreign law has been taken; provided, however, that
if an Investor provides such an opinion reasonably satisfactory in form and
substance to the Company, the Company will bear the reasonable expense thereof.

 

(d)                                 Each Investor represents to the Company
that: (i) such Investor is able to fend for itself in the Contemplated
Transactions; (ii) such Investor has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of such
Investor’s prospective investment in the Preferred Shares and has so evaluated
the merits and risks of such investment; (iii) such Investor has the ability to
bear the economic risks of such Investor’s prospective investment and can afford
the complete loss of such investment; (iv) such Investor has had an opportunity
to review the SEC Documents, together with the opportunity to obtain such
additional information as it requested to verify the accuracy of the information
contained therein or otherwise supplied to such Investor so that such Investor
can make an informed investment decision with respect to an investment in the
Preferred Shares; (v) such Investor has had access to officers of the Company
and an opportunity to ask questions of and receive answers from such officers
and has had all questions that have been asked by such Investor satisfactorily
answered by the Company; and

 

10

--------------------------------------------------------------------------------



 

(vi) such Investor is not subscribing to purchase the Preferred Shares as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by a Person not previously known to such Investor
in connection with investments in securities generally.

 

(e)                                  Each Investor represents to the Company
that: such Investor: (i) was qualified at the time such Investor was offered the
Preferred Shares, (ii) qualifies on the date hereof, and (iii) will qualify on
the Closing Date, as an “accredited investor” as such term is defined under
Rule 501 promulgated under the 1933 Act.

 

(f)                                   By acceptance hereof, each Investor
acknowledges that the Preferred Shares, the Underlying Securities and any shares
of capital stock of the Company received in respect of the foregoing held by it
may not be sold by such Investor without registration under the 1933 Act or an
exemption therefrom, and therefore such Investor may be required to hold such
securities for an indeterminate period.

 

(g)                                  In connection with any transfer of
Securities made by each Investor in compliance with the provisions of this
Agreement, such Investor will cause each proposed transferee of such Securities
to agree and take hold such Securities subject to the provisions of this
Agreement.

 

(h)                                 The representations, warranties and
covenants of each Investor in this Agreement are made severally and not jointly.

 

5.2                               Legends.  All certificates for the Preferred
Shares and the Underlying Securities, and each certificate representing any
shares of capital stock of the Company or other securities or property received
in respect of the foregoing, whether by reason of a stock split or share
reclassification thereof, a stock dividend thereon or otherwise, and each
certificate for any such securities issued to subsequent transferees of any such
certificate (unless otherwise permitted herein) shall bear the following legend,
unless such securities have been registered under the 1933 Act:

 

“THE PREFERRED SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AMENDED (THE “1933 ACT”), OR ANY STATE
SECURITIES LAWS.  THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF (I) SUCH REGISTRATION OR
(II) AN EXEMPTION THEREFROM AND, IF REQUESTED BY THE COMPANY, AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

11

--------------------------------------------------------------------------------



 

6.                                      Additional Covenants of the Company.

 

6.1                               Reports, Information, Securities.

 

(a)                                 The Company shall cooperate with each
Investor in supplying such information as may be reasonably requested by such
Investor to complete and file any information reporting forms presently or
hereafter required by the SEC as a condition to the availability of the safe
harbor pursuant to Rule 144 for the sale of any of the Preferred Shares, the
Underlying Securities and shares of capital stock of the Company received in
respect of the foregoing.

 

(b)                                 The Company shall keep reserved for issuance
a sufficient number of authorized but unissued shares of Common Stock (or other
securities or property into which the Preferred Shares are then convertible) so
that the Preferred Shares may be converted or exercised to purchase Common Stock
(or such other securities or property) at any time.

 

6.2                               Expenses; Indemnification.

 

(a)                                 The Company agrees to pay on the Closing
Date and save the Investors harmless against liability for (i) the payment of
any stamp or similar taxes (including interest and penalties, if any) that may
be determined to be payable in respect of the execution and delivery of this
Agreement, and the issue and sale of any Securities and the Underlying
Securities, (ii) the expense of preparing and issuing the certificates for the
Preferred Shares and the Underlying Securities, and (iii) the cost of delivering
the Preferred Shares and the Underlying Securities of each Investor to such
Investor’s address, insured in accordance with customary practice.  Each
Investor shall be responsible for its out-of-pocket expenses arising in
connection with the Contemplated Transactions.

 

(b)                                 The Company hereby agrees and acknowledges
that the Investors have been induced to enter into this Agreement and to
purchase the Preferred Shares hereunder, in part, based upon the
representations, warranties, agreements and covenants of the Company contained
herein.  The Company hereby agrees to pay, indemnify and hold harmless the
Investors (each, an “Indemnified Party”) against all claims, losses and damages
resulting from any and all legal or administrative proceedings, including
without limitation, reasonable attorneys’ fees and expenses incurred in
connection therewith (but in no event for more than one law firm, selected by
the Investor Majority, for all the Investors) (collectively, “Losses”),
resulting from a breach by the Company of any representation or warranty of the
Company contained herein or the failure of the Company to perform any agreement
or covenant made herein;

 

(c)                                  As soon as reasonably practicable after
receipt by any Indemnified Party of notice of any Losses in respect of which the
Company (the “Indemnifying Party”) may be required to provide indemnification
thereof under this Section 6.2, the Indemnified Party shall give written notice

 

12

--------------------------------------------------------------------------------



 

thereof to the Indemnifying Party.  The Indemnified Party may, at its option,
claim indemnity under this Section 6.2 as soon as a claim has been threatened by
a third party, regardless of whether any actual Losses have been suffered, so
long as counsel for such Indemnified Party shall in good faith determine that
such claim is not frivolous and that the Indemnifying Party may be required to
provide indemnification therefor as a result thereof and shall give notice of
such determination to the Indemnifying Party.  The Indemnified Party shall
permit the Indemnifying Party at the Indemnifying Party’s option and expense, to
assume the defense of any such claim by counsel mutually and reasonably
satisfactory to the Indemnifying Party and a majority in interest of the
Indemnified Parties and to settle or otherwise dispose of the same; provided,
however, that each Indemnified Party may at all times participate in such
defense at such Indemnified Party’s expense; and provided further, however, that
the Indemnifying Party shall not, in defense of any such claim, except with the
prior written consent of the Indemnified Party, consent to the entry of any
judgment or settlement that does not include as an unconditional term thereof
the giving by the claimant or plaintiff in question to such Indemnified Party of
a release of all liabilities in respect of such claim.  If the Indemnifying
Party does not promptly assume the defense of such claim or if any such counsel
is unable to represent one or more of the Indemnified Parties due to a conflict
of interest, then an Indemnified Party may assume, to the extent separable, the
defense of such portion of the claim as to which the conflict arose (and, if not
separable, the entire claim) and be entitled to indemnification and prompt
reimbursement from the Indemnifying Party for such Indemnified Party’s
reasonable costs and expenses incurred in connection therewith, including
without limitation, reasonable attorneys’ fees and expenses (not to exceed the
cost of more than one law firm for all Investors).  Such fees and expenses shall
be reimbursed to the Indemnified Parties as soon as practicable after submission
of invoices to the Indemnifying Party.

 

6.3                               Form D and Blue Sky.  The Company agrees to
file a Form D with respect to the Preferred Shares as required under Regulation
D promulgated under the 1933 Act and to promptly provide a copy thereof to the
Investor who requests a copy after such filing by reference to the web site
www.sec.gov maintained by the SEC.  The Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Preferred Shares for sale to
the Investors at Closing pursuant to this Agreement under the applicable
securities or “blue sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and if requested by an Investor, shall
provide evidence of any such action so taken.  The Company shall make such
filings and reports relating to the offer and sale of the Preferred Shares,
including but not limited to Form D if required in any state, as required under
applicable Blue Sky laws following or on the Closing Date.  No Investor shall
incur any costs or expenses relating to Form D or such filings under applicable
Blue Sky laws.

 

13

--------------------------------------------------------------------------------



 

6.4                               Listing on Securities Exchanges.  In
furtherance and not in limitation of any other provision of this Agreement,
during any period of time in which the Company’s Common Stock is listed on any
national securities exchange, the Company will, at its expense, exercise its
best efforts to simultaneously list on such exchange, upon conversion of the
Preferred Shares, and maintain such listing, all Underlying Securities.

 

6.5                               Use of Proceeds.  The Company shall use the
proceeds from the offering and sale of Preferred Shares hereunder for general
corporate purposes.

 

7.                                      Miscellaneous.

 

7.1                               Entire Agreement; Successors and Assigns. 
This Agreement and the other Transaction Documents constitute the entire
contract between the parties relative to the subject matter hereof and thereof,
and no party shall be liable or bound to the other in any manner by any
warranties or representations (express or implied) or agreements or covenants
except as specifically set forth herein or therein.  This Agreement and the
other Transaction Documents supersede any previous agreement among the parties
with respect to the subject matter hereof and thereof.  The terms and conditions
of this Agreement shall inure to the benefit of and be binding upon the
respective executors, administrators, heirs, successors and assigns of the
parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any party, other than the parties hereto, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

 

7.2                               Survival of Representations and Warranties. 
Notwithstanding any right of the Investors fully to investigate the affairs of
the Company and notwithstanding any knowledge of facts determined or
determinable by any Investor pursuant to such right of investigation, each
Investor has the right to rely fully upon the representations, warranties,
covenants and agreements of the Company contained in this Agreement or in any
documents delivered pursuant to this Agreement.  All such representations and
warranties of the Company contained in this Agreement shall survive the
execution and delivery of this Agreement and the Closing hereunder and shall
continue in full force and effect until the earlier of (a) the date that is one
year after the Closing and (b) the sale of all of the Underlying Securities
pursuant to Rule 144 under the 1933 Act or an effective registration statement
under the 1933 Act covering the Underlying Securities.  All representations and
warranties of the Investors contained in this Agreement shall survive the
execution and delivery of this Agreement and the applicable Closing hereunder
and shall continue in full force and effect until the date that is one year
after the Closing.  The covenants of the Investors and the Company set forth in
this Agreement shall survive the applicable Closing.

 

7.3                               Governing Law; Waiver of Jury Trial.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to its conflict of laws principles.  The
parties hereto hereby agree to be subject to the exclusive personal jurisdiction
in the federal and state courts of the State of Colorado or the State of
Delaware and any award which may be enforced in regard to this Agreement may be
enforced in such federal and state courts of the State of Colorado or the State
of Delaware.  Each of the parties hereto hereby

 

14

--------------------------------------------------------------------------------



 

agrees to irrevocably and unconditionally waive trial by jury in any judicial
proceeding between or among the parties arising out of or related to the
Contemplated Transactions.

 

7.4                               Counterparts.  This Agreement may be executed
(including by facsimile transmission) with counterpart signature pages or in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

7.5                               Headings.  The headings of the sections of
this Agreement are for convenience and shall not by themselves determine the
interpretation of this Agreement.

 

7.6                               Notices.  Any notice required or permitted to
be given under this Agreement by any party shall be sufficiently given if
delivered either (a) by electronic mail at such party’s electronic email address
set forth below, or (b) by nationally recognized overnight express company, at
such party’s physical address set forth below.  All such notices and other
communications shall, when mailed by means of any nationally recognized
overnight express company, be effective when delivered to the notice address (as
evidenced by any signature for delivery at the notice address), or, if sent by
electronic mail during the recipient’s normal business hours, when such notice
is sent, and if such notice is sent by electronic mail after the recipient’s
normal business hours, then on the next day.  Either party hereto may change its
address specified for notices herein by designating a new address by notice in
accordance with this Section 7.6.

 

7.7                               Rights of Transferees.  Any and all rights and
obligations of each of the Investors herein incident to the ownership of
Securities or the Underlying Securities shall pass successively to all
subsequent transferees of such securities until extinguished pursuant to the
terms hereof; provided, however, that no Investor may transfer or assign its
rights under this Agreement (other than to an Affiliate) between the date of
this Agreement and the Closing Date.

 

7.8                               Severability.  Whenever possible, each
provision of this Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be deemed prohibited or invalid under such applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, and such
prohibition or invalidity shall not invalidate the remainder of such provision
or any other provision of this Agreement.

 

7.9                               Fees and Expenses.  Each party hereto shall
pay its own (and its Affiliates’) legal, accounting and other fees, costs and
expenses in connection with the Contemplated Transactions, including the fees,
costs and expenses of their respective advisors or other representatives in
connection with consultation or communication with or other assistance to the
other party or its advisors or representatives.

 

7.10                        Amendments and Waivers.  Unless a particular
provision or section of this Agreement requires otherwise explicitly in a
particular instance, any provision of this Agreement may be amended and the
observance of any provision of this Agreement may be waived (either generally or
in a particular instance and either

 

15

--------------------------------------------------------------------------------



 

retroactively or prospectively), only with the written consent of the Company
and the Investor Majority.  Any amendment or waiver effected in accordance with
this Section 7.10 shall be binding upon each Investor, each holder of any
Securities at the time outstanding (including without limitation securities into
which any such Securities are convertible or exercisable), each future holder
thereof, and the Company.

 

7.11                        Construction.  Words (including capitalized terms
defined herein) in the singular shall be held to include the plural and vice
versa as the context requires.  The words “herein,” “hereinafter,” “hereunder”
and words of similar import used in this Agreement shall, unless otherwise
stated, refer to this Agreement as a whole and not to any particular provision
of this Agreement.  The words “or” and “any” are not exclusive.  All references
to “$” in this Agreement and the other agreements contemplated hereby shall
refer to United States dollars (unless otherwise specified expressly).  Any
reference to any gender includes the other genders.

 

[Remainder of page intentionally left blank; signature page attached.]

 

16

--------------------------------------------------------------------------------



 

IF the PREFERRED SHARES will be held as JOINT TENANTS, as TENANTS IN COMMON, or
as COMMUNITY PROPERTY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

Bruce D. Hansen

 

Print Name of Purchaser

 

 

 

/s/ Bruce D. Hansen

 

Signature of a Purchaser

 

 

 

 

 

Social Security Number

 

 

 

Bong T. Hansen

 

Print Name of Spouse or Other Purchaser

 

 

 

/s/ Bong T. Hansen

 

Signature of Spouse or Other Purchaser

 

 

 

 

 

Social Security Number

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

State of Domicile:

Colorado

 

 

Accepted and Agreed to as of the date first above written:

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

1726 Cole Blvd., Suite 115

 

 

 

Lakewood, CO 80401

By:

/s/ R. Scott Roswell

 

Attention: R. Scott Roswell

 

 

 

Telephone: (303) 928-8599

Name:

R. Scott Roswell

 

Email: sroswell@generalmoly.com

 

 

 

 

Title:

Chief Legal Officer

 

with a copy to:

 

 

 

Bryan Cave Leighton Paisner LLP

Date:

August 5, 2019

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

Attention: Charles D. Maguire, Jr.

 

 

Telephone: (303) 866-0550

 

 

Email: charles.maguire@bclplaw.com

 

17

--------------------------------------------------------------------------------



 

IF the PREFERRED SHARES will be held as JOINT TENANTS, as TENANTS IN COMMON, or
as COMMUNITY PROPERTY, please complete the following:

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

Robert I. Pennington

 

Print Name of Purchaser

 

 

 

/s/ Robert I. Pennington

 

Signature of a Purchaser

 

 

 

 

 

Social Security Number

 

 

 

Dolores R. Pennington

 

Print Name of Spouse or Other Purchaser

 

 

 

/s/ Dolores R. Pennington

 

Signature of Spouse or Other Purchaser

 

 

 

 

 

Social Security Number

 

 

 

 

 

Address and Fax Number

 

 

 

 

 

E-mail Address

 

 

 

State of Domicile:

Arizona

 

 

Accepted and Agreed to as of the date first above written:

 

GENERAL MOLY, INC.

 

Address for notices:

 

 

1726 Cole Blvd., Suite 115

 

 

 

Lakewood, CO 80401

By:

/s/ R. Scott Roswell

 

Attention: R. Scott Roswell

 

 

 

Telephone: (303) 928-8599

Name:

R. Scott Roswell

 

Email: sroswell@generalmoly.com

 

 

 

 

Title:

Chief Legal Officer

 

with a copy to:

 

 

 

Bryan Cave Leighton Paisner LLP

Date:

August 5, 2019

 

1700 Lincoln Street, Suite 4100

 

 

 

Denver, CO 80203

 

 

Attention: Charles D. Maguire, Jr.

 

 

Telephone: (303) 866-0550

 

 

Email: charles.maguire@bclplaw.com

 

[Signature Page to Securities Purchase Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

Schedule of Investors

 

INVESTOR NAME

 

PERCENTAGE OF SHARES
PURCHASED

 

Bruce D. Hansen

 

90

%

Robert I. Pennington

 

10

%

TOTAL:

 

100

%

 

--------------------------------------------------------------------------------



 

Exhibit B

 

Form of Certificate of Designations

 

See attached.

 

--------------------------------------------------------------------------------



 

Exhibit C

 

Accredited Investor Questionnaire

 

To ensure that the Preferred Shares are sold pursuant to an appropriate
exemption from registration under applicable Federal and State securities laws,
the Investor is furnishing certain additional information by checking each boxes
below preceding any statement below that is applicable to the Investor.  The
Investor certifies that the information contained in each of the following
checked statements (to be checked by the investor only if applicable) is true
and correct and hereby agrees to notify the Company of any changes that may
occur in such information prior to the Company’s acceptance of any subscription.

 

1.                                      [  ]                                 
The Investor is a natural person whose individual net worth or joint net worth
with his or her spouse as of the date hereof is in excess of $1,000,000. For
purposes of this item 1, “net worth” means the excess of total assets at fair
market value (including personal and real property, but excluding the estimated
fair market value of a person’s primary home) over total liabilities. Total
liabilities excludes any mortgage on the primary home in an amount of up to the
home’s estimated fair market value as long as the mortgage was incurred more
than 60 days before the Preferred Shares are purchased, but includes (i) any
mortgage amount in excess of the home’s fair market value and (ii) any mortgage
amount that was borrowed during the 60-day period before the closing date for
the sale of Securities for the purpose of investing in the Preferred Shares.

 

2.                                      [  ]                                 
The Investor is a natural person who had an individual income in excess of
$200,000 in each of the two most recently completed years or joint income with
his or her spouse in excess of $300,000 in each of those years and has
reasonable expectation of reaching the same income level in the current year.

 

3.                                      [  ]                                 
The Investor is a director or an executive officer of the Company.

 

4.                                      [  ]                                 
The Investor is an organization described in section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust, or
partnership not formed for the specific purpose of investing in the Preferred
Shares, with total assets in excess of $5,000,000.

 

5.                                      [  ]                                 
The Investor is a trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Preferred Shares, and the investment
in the Preferred Shares is being directed by a sophisticated person, which, for
purposes of this representation, means a person who has such knowledge and
experience in financial and business matters that the person is capable of
evaluating the merits and risks of the prospective investment in the Preferred
Shares

 

--------------------------------------------------------------------------------



 

6.                                      [  ]                                 
The Investor is an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (“ERISA”), and either the decision to
invest in the Preferred Shares has been made by a plan fiduciary, as defined in
Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company or registered investment advisor, or the employee benefit plan
has total assets in excess of $5,000,000, or if a self-directed plan, investment
decisions are made solely by persons who are accredited investors.

 

7.                                      [  ]                                 
The Investor is a private business development company as defined in Section 202
(a)(22) of the Investment Advisers Act of 1940.

 

8.                                      [  ]                                 
The Investor is a bank, as defined in Section 3(a)(2) of the Act, or a savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Act whether acting in its individual or fiduciary capacity.

 

9.                                      [  ]                                 
The Investor is a broker or dealer registered pursuant to Section 15 of the
Preferred Shares Exchange Act of 1934, as amended.

 

10.                               [  ]                                  The
Investor is an insurance company as defined in Section 2(13) of the Act.

 

11.                               [  ]                                  The
Investor is an investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act.

 

12.                               [  ]                                  The
Investor is a Small Business Investment Company licensed by the U. S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

13.                               [  ]                                  The
Investor is a plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000.

 

14.                               [  ]                                  The
Investor is an entity in which each of the equity owners is an accredited
investor as defined in Rule 501(a) of Regulation D promulgated under the Act.  
If you checked this Item 14, please complete the following part of this
question:

 

(1) List all equity owners:

 

(2) What is the type of entity?

 

--------------------------------------------------------------------------------